          Case 1:20-cv-03170-AT Document 23 Filed 05/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                          USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                         DOCUMENT
HENRY FERREYRA, JEFFERSON DENIZARD,                                   ELECTRONICALLY FILED
ANGEL PERDOMO PERDOMO, ROLANDO                                        DOC #:
OSHANE VILLIERS, REMIGIO TAPIA VILCHIS                                DATE FILED: 5/11/2020 _

                              Petitioners,
               -against-
                                                                         20 Civ. 3170 (AT)
THOMAS DECKER, in his official capacity as Director
of the New York Field Office of U.S. Immigration and                        ORDER
Customs Enforcement; CHAD WOLF, in his official
capacity as Acting Secretary, U.S. Department of
Homeland Security,

                         Respondents.
ANALISA TORRES, District Judge:

       The parties having briefed their positions in response to the Court’s order to show cause
why the temporary restraining order (“TRO”), ECF No. 10, should not be converted to a
preliminary injunction, see id. at 29, it is hereby ORDERED that the TRO shall remain in effect
until May 25, 2020, at 10:45 a.m.

         The Court finds that good cause exists under Rule 65(b)(2) of the Federal Rules of Civil
Procedure to extend the TRO for an additional 14 days, because such time will allow the Court to
consider the record and the parties’ submissions, and because the extension is supported by the
reasons stated in the Court’s decision granting the TRO. See In re Criminal Contempt
Proceedings Against Gerald Crawford, Michael Warren, 329 F.3d 131, 136–39 (2d Cir. 2003)
(holding that a TRO, extended for good cause pending resolution of preliminary injunction
proceedings was a valid basis for appellants’ contempt convictions); Armstrong v. Real Estate
Int’l, Ltd., No. 05 Civ. 5383, 2006 WL 354983, at *2 (E.D.N.Y. Feb. 14, 2006) (noting that the
court “extended the TRO until it issued [its] decision” on the pending preliminary injunction
motion); see also Charles Alan Wright & Arthur R. Miller, 11A Federal Practice & Procedure
§ 2953 (3d ed. 2016) (noting that a court may extend a TRO for good cause, and that “a showing
that the grounds for originally granting the temporary restraining order continue to exist should
be sufficient”).

       SO ORDERED.

Dated: May 11, 2020
       New York, New York
